On the Matter oe Rehearing.
Breaux, J.
The appellees applied for a rehearing and for a modification of the decree, so as to allow payment here to the legatees under the will.
. In their application the legatees represent that all the legatees are before the court.
They allege that the records do not disclose that Mrs. Gaines was ; indebted in New York and that there is no legal necessity to send the legatees to that city to get their money.
That no creditor from New York has asked a transfer of the funds , to that State, and that the transfer of the funds is a matter of discre- ' tion, depending upon the circumstances of each case.
This court having decreed that the domicil of Mrs. Gaines was in New York, attention is directed to the fact that though the decedent was domiciled in New York and the administration was auxiliary only in this State, the legatees, distributees and creditors may recover amounts due them out of the assets here.
In support of the application the following cases are cited: In re Hughes, 95 New York, p. 55; Harvey vs. Richards, 1 Mason, 881.
Speaking for the court Judge Story, regarding the lex rei sitse in the last case, says:
“ Why should not legatees and distributees be entitled to recover out of the assets here as well as creditors? It is true that legatees claim by the bounty of the testator, but it is a legal right as fixed and vested as the right of a creditor. And as to distributees the case is still stronger, for that rests not on the bounty of the intestate, but on the law of the land, which at the same time enables the creditor to receive his debt out of the assets and the next of kin to claim the residue.”
Upon the authority of the decision from which we have just quoted appellees principally relied in their application for a rehearing.
The appellants also filed a brief on the application for a rehearing, from which we quote:
“ The validity of the will of Mrs. Gaines being fully established, first by the decision of the Surrogate’s Court of Kings county, New *262York, declaring it to be the last will of the testatrix and a valid will of real and personal estate; second, by the recognition thereof as such last will by decree of this court, in No. 11,193, and third, by the admission of all parties in interest, now before the court, in their application for the modification of the decree herein, the titles of the-legatees to the respective amounts therein named is beyond dispute, for they are settled by both the judgment of the court and the admission of all parties in interest.
“ This being the case, it can make no difference where the legacies provided for in the will are paid, whether in the home or the ancillary succession.”
The court ordered that the parties in interest be heard regarding the modification of our decree, so as to avoid as much as possible the incurring of further costs and expenses at the home succession, where there are no assets.
At this hearing all the parties in interest were present and consented to a modification of our former decree, in order that the respective claims represented be paid here, except the counsel for the administrator of the home succession in New York, who, though not a party to the agreement, interposed no special objection, but asked, if modification of the decree as applied for be granted, that the rights of his client, the temporary administrator, and of all creditors who might recover through his administration of the home succession in New York, be reserved; that the validity of these claims and charges may be established before the court contradictorily with the other parties in interest in the settlement in so far as relates to the succession funds here.
Under the circumstances payment can be ordered by the court of all funds in this State.
A final settlement may be made of the succession so far as relates to these funds.
The consent of the legatees and of the creditors of the succession support the application to pay the funds on hand to the legatees, distributees and creditors.
It would serve no useful purpose to compel the interested parties and all claimants to abandon their pleas here in a court of competent jurisdiction to renew them in another tribunal.
The funds being within the court’s jurisdiction may be paid here, *263and included in the settlement of the ancillary succession in this State.
The question of the judicial agency through which the settlement shall now be made arises.
Shall the present administrator continue in the discharge of his trust, or shall an executor qualify under the will? It devolves upon us to determine.
The last will and testament of Myra Clark Gaines appoints two executors.
One of the two survives and is a resident of the city of New Orleans.
This will has been probated and recognition has been given by this court to the authority of a judgment pronounced in a sister State probating the will and ordering the execution of its terms. The judgment having been rendered by the court having jurisdiction of the domicil of the testatrix, a validity now exists not previously recognized.
It follows that the payments should be made by the executor named by the testatrix and that these funds should be under his administration.
The present administrator will have to account to the executor appointed under the will.
It was stated in argument for a rehearing that certain payments had been made by the administrator here in certain legacies, and it was said on behalf of the appellants that these payments should be ignored, and that the assets should be accounted for by the administrator to the executor without reference to these payments.
That issue not being before the court it is not decided, but left to be first passed upon by the court of the first instance.
All rights are reserved to the administrator, contradictorily with the executor who may be appointed, to prove the legality and correctness of these payments on legacies and advances to the heirs, if any have been made.
It is therefore ordered, adjudged and decreed that this case be remanded to the court a qua to' be proceeded with in accordance with law and the views herein expressed.
That the legacies, debts and charges be paid here and complete settlement made with legatees, distributees and creditors to the extent of the funds on hand; that a final accounting be,given and final *264account filed by the executor of his administration of these funds and of the ancillary succession in this State.
After all legal claims and charges on the part of legatees, distributees and creditors shall have been paid and all entitled to any part of these funds settled with, if there be a residuum as per final account of the executor, that the residuum be transferred to the legal representative of the estate authorized to receive it in the Surrogate’s Court of Kings county, New York.
That upon proper application an executor be appointed to execute the will of Myra Clark Gaines, of January 5, 1885, probated in the Surrogate’s Court of Kings county, New York, on 24th June, 1891; that he execute the will after having qualified, and that he account as herein ordered.
That the administrator of the succession in this State shall account to the executor thus appointed for all amounts received by him and for all disbursements, and render full account of his gestión.
That all questions of the validity and the effect of payments made by the administrator are left to be, in the first instance, passed upon by the court of original jurisdiction, with all needful rights to protect their respective interests reserved.
That all the rights of the temporary administrator, appointed by the Surrogate’s Court of Kings county, New York, be reserved in order that he may recover all amounts due him and that all creditors with valid claims be paid in the rank due and to the extent the funds will pay them; this includes all valid claims and charges, whether presented through the temporary administrator or independently of his trust, all to be proved up and recovered contradictorily with all parties in interest.
Our former decree is set aside in so far as it may be necessary to make it conform to our decree at this time. That portion which reads: “ First, by rejecting and disallowing the demands of the legal heirs of Mrs. Gaines to be placed in possession of the residuum of the assets of her ancillary succession after debts and charges have been paid. Second, so as to reinstate the opposition of the legatees and of the New York administrator, and to recognize and specially reserve the rights of said legatees to present their demands in the New York court, conformably to the law, and to have the same judicially determined contradictorily with said New York administrator.”
That this copied portion and all of the original decree is only *265■changed, amended and annulled to the extent and in those respects necessary to make it conform with the decree now rendered.
This amending and annulling as made has become necessary in order to carry out the agreement of the interested parties.
In all other respects than that before provided our original decision remains.
The case having been argued and the agreement made by counsel, considered, our decree is changed as above without further hearing. Without the necessity of a rehearing the modification is made and rehearing, is therefore, refused.